OFFICE ACTION
Allowance Subject Matter
Claims 1-15 and 21-25 are allowed.  Following is the Examiner’s statement of reason for allowance:

Neither Cho et al (U.S. Patent No 10,874,612) nor Yamazaki et al (U.S Patent No 10,490,671) anticipate or suggest such limitations as: “a source/drain structure adjacent to the oxide semiconductor nanostructure, wherein the source/drain structure contains oxygen, and the oxide semiconductor nanostructure has a greater atomic concentration of oxygen than that of the source/drain structure; and a gate stack wrapping around the oxide semiconductor nanostructure, wherein a lower portion of the gate stack is under the oxide semiconductor nanostructure, and an upper portion of the gate stack is above the oxide semiconductor nanostructure” (as applied to Claim 1); “an oxide semiconductor source/drain structure adjacent to the oxide semiconductor channel, wherein the oxide semiconductor source/drain structure is thicker than the oxide semiconductor channel, the oxide semiconductor channel has a first atomic concentration of oxygen, and the oxide semiconductor source/drain structure has a second atomic concentration of oxygen that is different than the first atomic concentration of oxygen; and a gate stack wrapping around the oxide semiconductor channel” (as applied to Claim 11); and “a source/drain structure adjacent to the semiconductor nanostructure, wherein the semiconductor nanostructure has a first atomic concentration of oxygen, the source/drain structure has a second atomic concentration of oxygen, and the first atomic concentration of oxygen and the second atomic concentration of oxygen are different from each other; and a gate stack wrapping around the semiconductor nanostructure, wherein a portion of the gate stack is between the semiconductor nanostructure and the substrate” (as applied to Claim 21), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 04/17/2020, that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
.
January 10, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815